Exhibit 10.29

NOBLE CORPORATION

1991 STOCK OPTION AND RESTRICTED STOCK PLAN

(As Amended and Restated Effective January 30, 2014)

This 1991 Stock Option and Restricted Stock Plan (the “Plan”), made and executed
by Noble Corporation plc, a public limited company incorporated under the laws
of England and Wales (the “Company”).

WITNESSETH THAT:

WHEREAS, pursuant to an Agreement and Plan of Merger, Reorganization and
Consolidation (as amended, the “Prior Merger Agreement”) dated as of
December 19, 2008, by and among Noble Corporation, a Swiss corporation (“Noble
Swiss”), Noble Corporation, a Cayman Islands company, and Noble Cayman
Acquisition Ltd., a Cayman Islands company, on March 27, 2009, Noble Swiss
assumed and became the plan sponsor of the Noble Corporation 1991 Stock Option
and Restricted Stock Plan; and

WHEREAS, pursuant to Section 3.3 of the Merger Agreement, dated June 30, 2013,
between Noble Swiss and Noble Corporation Limited, a company registered in
England and Wales (and predecessor to the Company) (the “Merger Agreement”) the
Company assumed, as of the Effective Time (as defined therein) certain awards
outstanding under the Stock Plans (as defined therein), including the Plan, as
provided in and subject to such Section 3.3; and

WHEREAS, pursuant to Section 5.2 of the Merger Agreement, the Company assumed as
of the Effective Time, the Assumed Plans (as such terms are defined therein),
including the Plan, and such plans became plans of the Company as of such time;
and

WHEREAS, the Company desires to amend, restate, and continue the Plan, effective
as of January 30, 2014, to provide for certain vesting conditions in connection
with the spin-off of the Company’s standard specification drilling business and
for certain other changes;

NOW, THEREFORE, pursuant to the provisions of Section 15 of the Plan, and
subject to the provisions of Section 14 of the Plan and the provisions set forth
below, the Plan is hereby amended and restated in its entirety to read as
follows:

Section 1. Purpose

The purpose of this Plan is to assist the Company in attracting and retaining,
as officers and key employees of the Company and its Affiliates, persons of
training, experience and ability and to provide such persons with additional
performance incentives and more closely align the interests of such persons with
those of the shareholders of the Company. The Plan was adopted as of the
Effective Time as an employees’ share scheme for the purposes of Section 1166 of
the UK Companies Act 2006.



--------------------------------------------------------------------------------

Section 2. Definitions

Unless the context clearly indicates otherwise, when used in this Plan:

(a) “Affiliate” means any corporation or other type of entity in a chain of
corporations or other entities in which each corporation or other entity has a
controlling interest in another corporation or other entity in the chain,
starting with the Company and ending with the corporation or other entity that
has a controlling interest in the corporation or other entity for which the
Employee provides direct services. For purposes of this Affiliate definition,
the term “controlling interest” has the same meaning as provided in Treasury
Regulation section 1.414(c)-2(b)(2)(i), except that the phrase “more than 50
percent” shall be used instead of the phrase “at least 80 percent” in each place
the phrase “at least 80 percent” appears in Treasury Regulation section
1.414(c)-2(b)(2)(i).

(b) “Agreement” means (i) the written agreement between the Company and an
Optionee or other written instrument evidencing an Option and any SARs that
relate to such Option granted by the Company and the understanding of the
parties with respect thereto, or (ii) the written agreement between the Company
and a recipient of a Restricted Stock award, a Restricted Stock Units award, a
Cash Award or a Performance Award or other written instrument evidencing the
award and the restrictions, terms and conditions applicable to such award and
the understanding of the parties with respect thereto.

(c) “Board” means the Board of Directors of the Company as the same may be
constituted from time to time.

(d) “Cash Award” means a Cash Award awarded under and pursuant to Section 22 of
the Plan.

(e) “Change in Control” means:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (A) the then outstanding Registered Shares of the
Company (the “Outstanding Parent Shares”) or (B) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Parent Voting Securities”);
provided, however, that for purposes of this subparagraph (c)(i) the following
acquisitions shall not constitute a Change in Control: (w) any acquisition
directly from the Company (excluding an acquisition by virtue of the exercise of
a conversion privilege), (x) any acquisition by the Company, (y) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any company controlled by the Company, or (z) any acquisition by any
corporation pursuant to a reorganization, merger, amalgamation or consolidation,
if, following such reorganization, merger, amalgamation or consolidation, the
conditions described in clauses (A), (B) and (C) of subparagraph (iii) of this
Section 2(e) are satisfied; or

 

- 2 -



--------------------------------------------------------------------------------

(ii) individuals who, as of the date of this Agreement, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute a majority of such
Board; provided, however, that any individual becoming a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of a majority of the directors of
the Company then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

(iii) consummation of a reorganization, merger, amalgamation or consolidation of
the Company, with or without approval by the shareholders of the Company, in
each case, unless, following such reorganization, merger, amalgamation or
consolidation, (A) more than 50% of, respectively, the then outstanding shares
of common stock (or equivalent security) of the company resulting from such
reorganization, merger, amalgamation or consolidation and the combined voting
power of the then outstanding voting securities of such company entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Parent Shares and
Outstanding Parent Voting Securities immediately prior to such reorganization,
merger, amalgamation or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger, amalgamation
or consolidation, of the Outstanding Parent Shares and Outstanding Parent Voting
Securities, as the case may be, (B) no Person (excluding the Company, any
employee benefit plan (or related trust) of the Company or such company
resulting from such reorganization, merger, amalgamation or consolidation, and
any Person beneficially owning, immediately prior to such reorganization,
merger, amalgamation or consolidation, directly or indirectly, 25% or more of
the Outstanding Parent Shares or Outstanding Parent Voting Securities, as the
case may be) beneficially owns, directly or indirectly, 25% or more of,
respectively, the then outstanding shares of common stock (or equivalent
security) of the company resulting from such reorganization, merger,
amalgamation or consolidation or the combined voting power of the then
outstanding voting securities of such company entitled to vote generally in the
election of directors, and (C) a majority of the members of the board of
directors of the company resulting from such reorganization, merger,
amalgamation or consolidation were members of the Incumbent Board at the time of
the execution of the initial agreement providing for such reorganization,
merger, amalgamation or consolidation; or

 

- 3 -



--------------------------------------------------------------------------------

(iv) consummation of a sale or other disposition of all or substantially all the
assets of the Company, with or without approval by the shareholders of the
Company, other than to a corporation, with respect to which following such sale
or other disposition, (A) more than 50% of, respectively, the then outstanding
shares of common stock (or equivalent security) of such corporation and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Parent Shares and Outstanding Parent Voting Securities immediately
prior to such sale or other disposition in substantially the same proportion as
their ownership, immediately prior to such sale or other disposition, of the
Outstanding Parent Shares and Outstanding Parent Voting Securities, as the case
may be, (B) no Person (excluding the Company, any employee benefit plan (or
related trust) of the Company or such corporation, and any Person beneficially
owning, immediately prior to such sale or other disposition, directly or
indirectly, 25% or more of the Outstanding Parent Shares or Outstanding Parent
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 25% or more of, respectively, the then outstanding shares of common
stock (or equivalent security) of such corporation or the combined voting power
of the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors, and (C) a majority of the members of the
board of directors of such corporation were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board
providing for such sale or other disposition of assets of the Company; or

(v) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, or anything to the contrary set forth herein, a
transaction or series of related transactions will not be considered to be a
Change in Control if (i) the Company becomes a direct or indirect wholly owned
subsidiary of a holding company and (ii) (A) immediately following such
transaction(s), the then outstanding shares of common stock (or equivalent
security) of such holding company and the combined voting power of the then
outstanding voting securities of such holding company entitled to vote generally
in the election of directors is then beneficially owned, directly or indirectly,
by all or substantially all the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Parent Shares and Outstanding Parent
Voting Securities immediately prior to such transaction(s) in substantially the
same proportion as their ownership immediately prior to such transaction(s) of
the Outstanding Parent Shares and Outstanding Parent Voting Securities, as the
case may be, or (B) the shares of Outstanding Parent Voting Securities
outstanding immediately prior to such transaction(s) constitute, or are
converted into or exchanged for, a majority of the outstanding voting securities
of such holding company immediately after giving effect to such transaction(s).

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means the Committee provided for in Section 3 of the Plan as the
same may be constituted from time to time.

(h) “Company” means Noble Corporation plc, a public limited company incorporated
under the laws of England and Wales, and its successors.

 

- 4 -



--------------------------------------------------------------------------------

(i) “Corporate Transaction” shall have the meaning as defined in Section 8 of
the Plan.

(j) “Disability” means the termination of an employee’s employment with the
Company or an Affiliate because of a medically determinable physical or mental
impairment (i) that prevents the employee from performing his employment duties
in a satisfactory manner and is expected either to result in death or to last
for a continuous period of not less than twelve months as determined by the
Committee, or (ii) for which the employee is eligible to receive disability
income benefits under a long-term disability insurance plan maintained by the
Company or an Affiliate.

(k) “Employee Trust” means any employee benefit trust established for the
benefit of most or all of the employees or former employees of the Company or
its Affiliates or certain of their relatives.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(m) “Fair Market Value” means the fair market value per Share determined as
follows: (i) if a Share is listed or admitted to trading on a securities
exchange registered under the Exchange Act, the Fair Market Value per Share
shall be the average of the reported high and low sales price on the date in
question (or if there was no reported sale on such date, on the last preceding
date on which any reported sale occurred) on the principal securities exchange
on which such Share is listed or admitted to trading, or (ii) if a Share is not
listed or admitted to trading on any such exchange or any similar system then in
use, the Fair Market Value per Share shall be the average of the closing high
bid and low asked quotations as reported on an inter-dealer quotation system for
such Share on the date in question, or (iii) if neither (i) nor (ii) applies,
the Fair Market Value per Share shall be determined in good faith by the
Committee in accordance with any applicable requirements of Section 409A or 422
of the Code.

(n) “Immediate Family Members” means the spouse, former spouse, children
(including stepchildren) or grandchildren of an individual.

(o) “Incentive Option” means an Option that is intended to satisfy the
requirements of Section 422(b) of the Code.

(p) “NewCo” means Noble Spinco Limited, which (i) was formed by the Company as
an Affiliate in order to acquire the Company’s standard specification drilling
business, and (ii) is intended to be separated from the Company pursuant to an
initial public offering of shares of such company and subsequent spin-off
transaction, as described in the registration statement of Form S-1 filed by
such company with the U.S. Securities and Exchange Commission on December 20,
2013.

(q) “Non-Employee Director” means a director of the Company who satisfies the
definition thereof under Rule 16b-3 promulgated under the Exchange Act.

 

- 5 -



--------------------------------------------------------------------------------

(r) “Nonqualified Option” means an Option that does not qualify as a statutory
stock option under Section 422 or 423 of the Code.

(s) “Option” means an option to purchase one or more Shares granted under and
pursuant to the Plan.

(t) “Optionee” means a person who has been granted an Option and who has
executed an Agreement with the Company.

(u) “Outside Director” means a director of the Company who is an outside
director within the meaning of Section 162(m) of the Code and the regulations
promulgated thereunder.

(v) “Performance Award” means any Restricted Stock award, Restricted Stock Unit
award or Cash Award that has been designated at the time of award as a
Performance Award in accordance with the provisions of Section 23 of the Plan.

(w) “Plan” means the Noble Corporation 1991 Stock Option and Restricted Stock
Plan, as amended and restated effective as of January 30, 2014.

(x) “Restricted Stock” means Shares allotted and issued or transferred pursuant
to Section 20 of the Plan.

(y) “Restricted Stock Unit” means a Restricted Stock Unit awarded under and
pursuant to Section 21 of the Plan that provides for the allotment and issuance,
transfer or delivery of one Share upon the satisfaction of the terms, conditions
and restrictions applicable to such Restricted Stock Unit.

(z) “Retirement” means the termination of an employee’s employment with the
Company or an Affiliate for any reason (other than death, Disability or
termination on account of fraud, dishonesty or other acts detrimental to the
interests of the Company or an Affiliate) on or after the date as of which the
sum of such employee’s age and the number of such employee’s years of continuous
service with the Company and its Affiliates (including continuous service with a
predecessor employer that is taken into account pursuant to an acquisition
agreement) equals or exceeds 60.

(aa) “SARs” means stock appreciation rights granted pursuant to Section 7 of the
Plan.

(bb) “Securities Act” means the Securities Act of 1933, as amended.

(cc) “Share” means one registered share of the Company, or any stock or other
security hereafter allotted and issued or which may be allotted and issuable in
substitution or exchange for a Share.

(dd) “Trustee” means the trustee or trustees for the time being of any Employee
Trust.

 

- 6 -



--------------------------------------------------------------------------------

Section 3. Administration

The Plan shall be administered by, and the decisions concerning the Plan shall
be made solely by, the Compensation Committee of the Board. The Committee shall
be comprised of two or more directors of the Company, each of whom shall be a
Non-Employee Director and an Outside Director. Each member of the Committee
shall be appointed by and shall serve at the pleasure of the Board. The Board
shall have the sole continuing authority to appoint members of the Committee. In
making grants or awards, the Committee shall take into consideration the
contribution the person has made or may make to the success of the Company or
its Affiliates and such other considerations as the Board may from time to time
specify.

The Committee shall hold its meetings at such times and at such places as it may
determine. A majority of the members of the Committee shall constitute a quorum.
All decisions and determinations of the Committee shall be made by the majority
vote or decision of the members present at any meeting at which a quorum is
present; provided, however, that any decision or determination reduced to
writing and signed by all members of the Committee shall be as fully effective
as if it had been made by a majority vote or decision at a meeting duly called
and held. The Committee may appoint a secretary (who need not be a member of the
Committee) who shall keep minutes of its meetings. The Committee may make any
rules and regulations for the conduct of its business that are not inconsistent
with the express provisions of the Plan, the articles of association or by-laws
of the Company or any resolutions of the Board.

All questions of interpretation or application of the Plan, or of a grant or
award of an Option and any SARs that relate to such Option, or of a Restricted
Stock award, a Restricted Stock Units award, a Cash Award or a Performance
Award, including questions of interpretation or application of an Agreement,
shall be subject to the determination of the Committee, which determination
shall be final and binding upon all parties.

Subject to the express provisions of the Plan, the Committee shall have the
authority, in its sole and absolute discretion, (a) to adopt, amend or rescind
administrative and interpretive rules and regulations relating to the Plan;
(b) to construe the Plan; (c) to make all other determinations necessary or
advisable for administering the Plan; (d) to determine the terms and provisions
of the respective Agreements (which need not be identical), including provisions
defining or otherwise relating to (i) the term and the period or periods and
extent of exercisability of Options, (ii) the extent to which transfer
restrictions shall apply to Shares allotted and issued upon exercise of Options
or any SARs that relate to such Options or in settlement of awards of Restricted
Stock Units, (iii) the effect of termination of employment upon the
exercisability of Options, and (iv) the effect of approved leaves of absence
(consistent with any applicable regulations of the Internal Revenue Service)
upon the exercisability of Options; (e) to accelerate, regardless of whether the
Agreement so provides, (i) the time of exercisability of any Option and SAR that
relates to such Option, (ii) the time of the lapsing of restrictions on any
Restricted Stock award that is not a Performance Award, or (iii) the time of the
lapsing of restrictions on or for the vesting or payment of any Restricted Stock
Units award or Cash Award that is not a Performance Award, provided that
(x) such acceleration does not subject the benefits payable under a Restricted
Stock Units award or Cash Award to the tax imposed by Section 409A of the Code,
and (y) with respect to an Option and SAR that relates to such Option, a
Restricted Stock award, a Restricted Stock Units award or a Cash Award that was
granted or awarded on or after

 

- 7 -



--------------------------------------------------------------------------------

February 6, 2010, such an acceleration shall be made only (A) by reason of the
death, Disability or Retirement of the person to whom such Option and SAR,
Restricted Stock award, Restricted Stock Units award or Cash Award was granted
or awarded, (B) in connection with a Change in Control, or (C) upon such
conditions as the Committee shall determine in the case of awards made after
January 30, 2014, to new employees that are expected to be executive officers of
NewCo; (f) subject to Section 18 of the Plan, to amend any Agreement; provided
that such amendment does not (i) adversely affect the Optionee or awardee under
such Agreement in a material way without the consent of such Optionee or
awardee, or (ii) cause any benefit provided or payable under such Agreement that
is intended to comply with or be exempt from Section 409A of the Code, or
intended to be qualified performance-based compensation within the meaning of
Treasury Regulation section 1.162-27(e), to fail to comply with or be exempt
from Section 409A of the Code or to fail to be qualified performance-based
compensation within the meaning of Treasury Regulation section 1.162-27(e),
respectively; (g) to construe the respective Agreements; and (h) to exercise the
powers conferred on the Committee under the Plan. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan in the
manner and to the extent it shall deem expedient to carry it into effect, and it
shall be the sole and final judge of such expediency. The determinations of the
Committee on the matters referred to in this Section 3 shall be final and
conclusive.

In addition to the powers of the Committee specified elsewhere in the Plan, the
Committee may by resolution delegate its authority to make grants hereunder to a
member of the Committee or to an executive officer of the Company (the
“Representative”). The Representative shall, subject to the terms and conditions
specified by the Committee, have the authority to issue awards under the Plan to
officers or key employees of the Company and its subsidiaries who are not
subject to Section 16 of the Exchange Act.

Section 4. Shares Subject to the Plan

(a) The maximum number of Shares that may be allotted and issued, transferred or
delivered pursuant to grants or awards made under the Plan shall not exceed
50,100,000 Shares in the aggregate; the maximum number of Shares that may be
allotted and issued, transferred or delivered on or after April 27, 2012,
pursuant to Incentive Stock Options shall not exceed 5,200,000 Shares in the
aggregate; and the maximum number of Shares for which Options and SARs may be
granted, which may be allotted and issued as Restricted Stock, or which may be
made subject to awards of Restricted Stock Units, to any one person during any
continuous five-year period shall not exceed 3,000,000 Shares in the aggregate;
provided further that each such maximum number of Shares shall be increased or
decreased as provided in Section 13 of the Plan. Shares available under the Plan
may be unissued Shares from the Company’s authorized or conditional share
capital, Shares held in treasury by the Company or one or more subsidiaries of
the Company, or Shares acquired by or allotted and issued or gifted to the
Trustees subject to paragraph (f) below.

(b) At any time and from time to time, the Committee, pursuant to the provisions
herein set forth, may grant Options and any SARs that relate to such Options,
and award Restricted Stock and Restricted Stock Units until the applicable
maximum number of Shares shall be exhausted or the Plan shall be sooner
terminated.

 

- 8 -



--------------------------------------------------------------------------------

(c) Shares subject to an Option that expires or terminates prior to exercise,
and Shares that previously have been awarded as Restricted Stock or made subject
to an award of Restricted Stock Units that have since been forfeited, shall
remain available for issuance pursuant to grants or awards made under the Plan.
No Option shall be granted and no Restricted Stock or Restricted Stock Units
shall be awarded if the number of Shares for which Options have been granted,
plus the number of Shares that have been awarded as Restricted Stock and the
number of Shares that have been made subject to awards of Restricted Stock
Units, and which pursuant to this Section are not again available for grant or
award would, if such Option were granted or such Restricted Stock or Restricted
Stock Units were awarded, exceed 50,100,000 (as increased or decreased as
provided in Section 13 of the Plan).

(d) No Shares tendered or surrendered, or to which the right to require the
Company to allot and issue, transfer or deliver Shares is forfeited or
surrendered, in payment of the option price of an Option in accordance with the
provisions of Section 11(c) of the Plan, or withheld or delivered, or to which
the right to require the Company to allot and issue, transfer or deliver Shares
is forfeited or surrendered, to satisfy withholding obligations in accordance
with the provisions of Section 19(c) of the Plan, shall be available after such
tender, surrender, forfeiture, withholding or delivery for the grant of Options
or the award of Restricted Stock or Restricted Stock Units pursuant to the
provisions of the Plan.

(e) No account shall be taken of any rights to subscribe for Shares granted to a
Trustee to the extent that the rights are granted solely to enable the Trustee
to satisfy grants or awards that have already been taken into account for the
purposes of paragraph (a) above (i.e., so as to avoid double counting).

Section 5. Eligibility

The persons who shall be eligible to receive grants of Options and any SARs that
relate to such Options, and to receive Restricted Stock awards, Restricted Stock
Unit awards, Cash Awards and Performance Awards, shall be the employees
(including officers who are employees) of the Company or one or more of its
Affiliates.

Section 6. Grant of Options

(a) From time to time while the Plan is in effect, the Committee may, in its
sole and absolute discretion, select from among the persons eligible to receive
a grant of Options under the Plan (including persons who have already received
such grants of Options) such one or more of them as in the opinion of the
Committee should be granted Options. The Committee shall thereupon, likewise in
its sole and absolute discretion, determine the number of Shares to be allotted
for option to each person so selected.

(b) Each person shall enter into an Agreement with the Company, in such form as
the Committee may prescribe, setting forth the terms and conditions of the
Option.

 

- 9 -



--------------------------------------------------------------------------------

(c) Each Agreement that includes SARs in addition to an Option shall comply with
the provisions of Section 7 of the Plan.

Section 7. Grant of SARs

The Committee may from time to time grant SARs in conjunction with all or any
portion of any Option either (i) at the time of the initial Option grant (not
including any subsequent modification that may be treated as a new grant of an
Incentive Option for purposes of Section 424(h) of the Code), or (ii) with
respect to Nonqualified Options, at any time after the initial Option grant
while the Nonqualified Option is still outstanding (provided that the grant of
such SAR will not subject such Option or SAR or the related Shares to the tax
imposed under Section 409A of the Code). SARs shall not be granted other than in
conjunction with an Option granted hereunder.

SARs granted hereunder shall comply with the following conditions and also with
the terms of the Agreement governing the Option in conjunction with which they
are granted:

(a) The SAR shall expire no later than the expiration of the underlying Option.

(b) Upon the exercise of an SAR, the Optionee shall be entitled to receive
payment equal to the excess of the aggregate Fair Market Value of the Shares
with respect to which the SAR is then being exercised (determined as of the date
of such exercise) over the aggregate purchase price of such Shares as provided
in the related Option. Payment may be made in Shares, valued at their Fair
Market Value on the date of exercise, or in cash, or partly in Shares and partly
in cash, as determined by the Committee in its sole and absolute discretion.

(c) SARs shall be exercisable (i) only at such time or times and only to the
extent that the Option to which they relate shall be exercisable, (ii) only when
the Fair Market Value of the Shares subject to the related Option exceeds the
purchase price of the Shares as provided in the related Option, and (iii) only
upon surrender of the related Option or any portion thereof with respect to the
Shares for which the SARs are then being exercised.

(d) Upon exercise of an SAR, the right to acquire a corresponding number of
Shares subject to purchase under the related Option shall be canceled. Such
canceled Shares shall be charged against the Shares reserved for the Plan, as
provided in Section 4 of the Plan, as if the Option had been exercised to such
extent and shall not be available for future Option grants or awards of
Restricted Stock or Restricted Stock Units hereunder.

 

- 10 -



--------------------------------------------------------------------------------

Section 8. Option Price

The option price for each Share covered by an Incentive Option or a Nonqualified
Option shall be equal to the Fair Market Value of such Share at the time such
Option is granted, but in relation to an Option comprising the right to
subscribe for Shares, shall not be less than the nominal value of a Share.
Notwithstanding the preceding, if the Company or an Affiliate agrees to
substitute a new Option under the Plan for an old Option, or to assume an old
Option, by reason of a corporate merger, amalgamation, consolidation,
acquisition of property or shares, separation, reorganization, or liquidation
(any of such events being referred to herein as a “Corporate Transaction”), the
option price of the Shares covered by each such new Option or assumed Option may
be other than the Fair Market Value of the Shares at the time the Option is
granted as determined by reference to a formula, established at the time of the
Corporate Transaction, which will give effect to such substitution or
assumption, provided, however, that in all events the requirements of Treasury
Regulation section 1.424-1 (but in the case of a Nonqualified Option, without
regard to the requirement described in section 1.424-1(a)(2)) shall be
satisfied. In the case of an Incentive Option, in the event of a conflict
between the terms of this Section 8 and the above cited statute, regulations and
rulings, or in the event of an omission in this Section 8 of a provision
required by said laws, the latter shall control in all respects and are hereby
incorporated herein by reference as if set out at length.

Section 9. Option Period and Terms of Exercise

(a) Each Option shall be exercisable during such period of time as the Committee
may specify, but in no event for longer than 10 years from the date when the
Option is granted; provided, however, that:

(i) All rights to exercise an Option and any SARs that relate to such Option
shall, subject to the provisions of subsection (b) of this Section 9, terminate
six months after the date the Optionee ceases to be employed by at least one of
the employers in the group of employers consisting of the Company and its
Affiliates, for any reason other than death, Disability or Retirement, except
that, in the event of the termination of employment of the Optionee on account
of fraud, dishonesty or other acts detrimental to the interests of the Company
or an Affiliate, the Option and any SARs that relate to such Option shall
thereafter be null and void for all purposes. Employment shall not be deemed to
have ceased by reason of the transfer of employment, without interruption of
service, between or among the Company and any of its Affiliates.

(ii) If the Optionee ceases to be employed by at least one of the employers in
the group of employers consisting of the Company and its Affiliates, by reason
of his death, Disability or Retirement, all rights to exercise such Option and
any SARs that relate to such Option shall, subject to the provisions of
subsection (b) of this Section 9, terminate five years thereafter.

(iii) The period during which an Option may be exercised may be extended by the
Committee or pursuant to procedures of the Committee if the last day of such
period occurs at a time when the Company has imposed a prohibition on trading of
the Company’s securities in order to avoid violations of applicable Federal,
state, local or foreign law; provided further, that the period during which the
Option may be extended is not more than 30 days after the date on which such
prohibition on trading is terminated.

 

- 11 -



--------------------------------------------------------------------------------

(b) In no event may an Option or any SARs that relate to such Option be
exercised after the expiration of the term thereof.

Section 10. Transferability of Options and SARs

No Option or any SARs that relate to such Option shall be transferable, other
than by will or the laws of descent and distribution, or the rules thereunder,
and may be exercised during the life of the Optionee only by the Optionee,
except as otherwise provided herein below. Notwithstanding the foregoing, the
Committee may, in its discretion, authorize all or a portion of any Nonqualified
Options and any related SARs to be granted to an Optionee to be on terms which
permit transfer by such Optionee (i) by gift to the Immediate Family Members of
such Optionee, partnerships whose only partners are such Optionee or the
Immediate Family Members of such Optionee, limited liability companies whose
only shareholders or members are such Optionee or the Immediate Family Members
of such Optionee, and trusts established solely for the benefit of such Optionee
or the Immediate Family Members of such Optionee, or (ii) to any other persons
or entities in the discretion of the Committee; provided, that (x) the Agreement
pursuant to which such Nonqualified Options are granted must be approved by the
Committee, and must expressly provide for transferability in a manner consistent
with this Section 10, and (y) subsequent transfers of transferred Options (and
any related SARs) shall be prohibited except those made by will or the laws of
descent and distribution. Following transfer, any such Options (and any related
SARs) shall continue to be subject to the same terms and conditions as were
applicable immediately prior to transfer; provided, that for purposes of the
Plan, the term “Optionee” shall be deemed to refer to the transferee. The events
of any termination of employment set forth in Section 9 hereof shall continue to
be applied with respect to the original Optionee, following which the
transferred Options (and any related SARs) shall be exercisable by the
transferee only to the extent, and for the periods, specified in Section 9.

Section 11. Exercise of Options and SARs

(a) During the lifetime of an Optionee, only such Optionee may exercise an
Option or any SARs that relate to such Option granted to such Optionee. In the
event of an Optionee’s death, any then exercisable portion of his or her Option
and any SARs that relate to such Option may, within five years thereafter, or
earlier date of termination of the Option, be exercised in whole or in part by
the duly authorized representative of the deceased Optionee’s estate.

(b) At any time, and from time to time, during the period when any Option and
any SARs that relate to such Option, or a portion thereof, are exercisable, such
Option or SARs, or portion thereof, may be exercised in whole or in part;
provided, however, that the Committee may require any Option or SAR that is
partially exercised to be so exercised with respect to at least a stated minimum
number of Shares.

 

- 12 -



--------------------------------------------------------------------------------

(c) Each exercise of an Option, or a portion thereof, shall be evidenced by a
notice in writing to the Company accompanied by payment in full of the option
price of the Shares then being purchased. Payment in full shall mean payment of
the full amount due, either (i) in cash, by certified check or cashier’s check,
or (ii) in the sole and absolute discretion of the Committee, and in the
accordance with any administrative guidelines or procedures that may be
established by the Committee, from time to time, in accordance with the
applicable laws or regulations of any governmental authority or any national
securities exchange, including, when appropriate, (A) by causing the payment in
respect of an Option exercise to be made partly in cash for the purpose of
satisfying any unpaid option price amount that is otherwise due as a result of
such Option exercise, (B) by tendering one or more already owned, nonforfeitable
and unrestricted Shares having an aggregate Fair Market Value at the time of
exercise equal to the total option price (or the portion thereof being paid with
such Shares), or (C) by surrendering, or otherwise forfeiting or surrendering
the right to require the Company to allot and issue, transfer or deliver, such
number of the Shares with respect to which such Option is being exercised having
an aggregate Fair Market Value at the time of exercise equal to the total option
price (or the portion thereof being paid with such Shares), or (iii) in any
combination of the forms specified in (i) or (ii) of this subsection or
(iv) otherwise entering into arrangements to pay the option price in a form
acceptable to the Company; provided, however, that payment of the option price
of an Option by means of tendering or surrendering Shares, or forfeiting or
surrendering the right to require the Company to allot and issue, transfer or
deliver Shares, shall not be permitted when the same may cause the Company to
incur or record a financial or tax loss or expense that is not acceptable to the
Committee.

(d) Notwithstanding anything contained herein to the contrary, at the request of
an Optionee and to the extent permitted by applicable law, the Committee may, in
its sole and absolute discretion, selectively approve arrangements with a
brokerage firm or firms under which any such brokerage firm shall, on behalf of
the Optionee, make payment in full to the Company of the option price of the
Shares then being purchased, and the Company, pursuant to an irrevocable notice
in writing from the Optionee, shall make (or cause to be made) prompt delivery
of the appropriate number of Shares to such brokerage firm. Payment in full for
purposes of the immediately preceding sentence shall mean payment of the full
amount due, either in cash or by certified check or cashier’s check.

(e) Each exercise of SARs, or a portion thereof, shall be evidenced by a notice
in writing to the Company.

(f) No Share shall be allotted and issued, transferred or delivered upon
exercise of an Option until full payment therefor has been made and the nominal
value of the Share has been fully paid-up, and an Optionee shall have none of
the rights of a shareholder of the Company with respect to such Share until such
Share is allotted and issued or transferred to him.

(g) Nothing herein or in any Agreement shall require the Company (or Trustee) to
allot and issue, transfer or deliver or procure the allotment and issuance,
transfer or delivery of any Shares upon exercise of an Option or SAR if such
allotment and issuance, transfer or delivery would, in the opinion of counsel
for the Company, constitute a violation of applicable law. Upon the exercise of
an Option or SAR (as a result of which the Optionee receives Shares), or portion
thereof, the Optionee shall give to the Company satisfactory evidence that he is
acquiring such Shares for the purposes of investment only and not with a view to
their distribution; provided, however, if or to the extent that the Shares
delivered to the Optionee shall be included in a registration statement filed by
the Company under the Securities Act, such investment representation shall be
abrogated.

 

- 13 -



--------------------------------------------------------------------------------

Section 12. Delivery of Shares

As promptly as may be practicable after an Option or SAR (as a result of the
exercise of which the Optionee receives Shares), or a portion thereof, has been
exercised as hereinabove provided, or Shares are to be allotted and issued,
transferred or delivered in settlement of all or a portion of a Restricted Stock
Units award, the Company or the Trustee shall make delivery (or cause delivery
to be made) of the appropriate number of Shares; provided that, delivery of
Shares in respect of the settlement of a Restricted Stock Units award shall not
be made later than the end of the calendar year in which the vesting condition
is met for delivery of such Shares, or if later 2.5 months after the occurrence
of such vesting condition. In the event that an Optionee exercises both (i) an
Incentive Option or SARs that relate to such Option (as a result of which the
Optionee receives Shares), or a portion thereof, and (ii) a Nonqualified Option
or SARs that relate to such Option (as a result of which the Optionee receives
Shares), or a portion thereof, separately identifiable Shares shall be allotted
and issued in certificate or book-entry form, one for the Shares subject to the
Incentive Option and one for the Shares subject to the Nonqualified Option.

Section 13. Changes in Company’s Shares and Certain Corporate Transactions

If at any time while the Plan is in effect there shall be any increase or
decrease in the number of allotted and issued and outstanding Shares of the
Company effected without receipt of consideration therefor by the Company,
through the declaration of a dividend in Shares or through any recapitalization,
amalgamation, merger, demerger or conversion or otherwise in which the Company
is the surviving corporation, resulting in a split-up, combination or exchange
of Shares of the Company, then and in each such event:

(a) An appropriate adjustment shall be made in the maximum number of Shares then
subject to being optioned or awarded under the Plan, to the end that the same
proportion of the Company’s allotted and issued and outstanding Shares shall
continue to be subject to being so optioned and awarded;

(b) Appropriate adjustment shall be made (i) in the number of Shares and the
option price per Share thereof then subject to purchase pursuant to each Option
previously granted and then outstanding, to the end that the same proportion of
the Company’s allotted and issued and outstanding Shares in each such instance
shall remain subject to purchase at the same aggregate option price; and (ii) in
the number of Shares then subject to each award of Restricted Stock Units
previously awarded and then outstanding, to the end that the same proportion of
the Company’s allotted and issued and outstanding Shares in each such instance
shall remain subject to allotment and issuance, transfer or delivery in
settlement of such award.

 

- 14 -



--------------------------------------------------------------------------------

(c) In the case of Incentive Options, any such adjustments shall in all respects
satisfy the requirements of Section 424(a) of the Code and the Treasury
regulations and other guidance promulgated thereunder, and in the case of
Nonqualified Options and Restricted Stock Unit awards, any such adjustments
shall in all respects satisfy the requirements of Section 409A of the Code and
the Treasury regulations and other guidance promulgated thereunder.

Except as is otherwise expressly provided herein, the allotment and issuance by
the Company of shares of its capital securities of any class, or securities
convertible into shares of capital securities of any class, either in connection
with a direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the number of or option price of
Shares then subject to outstanding Options or the number of Shares then subject
to outstanding awards of Restricted Stock Units. Furthermore, the presence of
outstanding Options or outstanding awards of Restricted Stock Units shall not
affect in any manner the right or power of the Company to make, authorize or
consummate (i) any or all adjustments, recapitalizations, amalgamations,
reorganizations or other changes in the Company’s capital structure or its
business; (ii) any merger, demerger, conversion, amalgamation or consolidation
of the Company; (iii) any issue by the Company of debt securities or preferred
shares that would rank above the Shares subject to outstanding Options or
outstanding awards of Restricted Stock Units; (iv) the dissolution or
liquidation of the Company; (v) any sale, transfer or assignment of all or any
part of the assets or business of the Company; or (vi) any other corporate act
or proceeding, whether of a similar character or otherwise.

Section 14. Effective Date

The 1991 Stock Option and Restricted Stock Plan was originally adopted on
January 31, 1991, and amended thereafter (collectively, the “1991 Plan”); the
Company subsequently amended and restated the 1991 Plan, effective October 29,
2009, April 27, 2012, and again effective as of the Effective Time as set forth
in the Merger Agreement. This amendment and restatement is effective as of
January 30, 2014.

Section 15. Amendment, Suspension or Termination

The Board may at any time amend, suspend or terminate the Plan; provided,
however, that the Board may not, without approval of the shareholders of the
Company, amend the Plan so as to (a) increase the maximum number of Shares
subject thereto, as specified in Sections 4(a) and 13 of the Plan, (b) reduce
the option price for Shares covered by Options granted hereunder below the price
specified in Section 8 of the Plan, (c) permit the “repricing” of Options and
any SARs that relate to such new Options in contravention of Section 18 of the
Plan, or (d) or cancel any Options or SARs in exchange for cash or other awards
except in connection with a Change in Control, Corporate Transaction or other
corporate transaction described in Section 13 of the Plan; and provided further,
that the Board may not modify, impair or cancel any outstanding Option or SAR
that relates to such Option, or the restrictions, terms or conditions applicable
to outstanding Restricted Stock awards, Restricted Stock Units awards, Cash
Awards or Performance Awards, without the consent of the holder thereof.
Notwithstanding the foregoing, an amendment to provide that the exercise price,
nominal value or tax withholding, as applicable, in respect of all or part of a
share-based award shall be satisfied by any of the methods specified in, or as
permitted by, Section 11(c), 19(c), 20(b) or 21(a) or (b), shall not require
consent of the holder.

 

- 15 -



--------------------------------------------------------------------------------

Notwithstanding any provision in the Plan to the contrary, the Plan shall not be
amended or terminated in such manner that would cause the Plan or any amounts or
benefits payable hereunder to fail to comply with the requirements of
Section 409A of the Code, to the extent applicable, and any such amendment or
termination that may reasonably be expected to result in such non-compliance
shall be of no force or effect.

Section 16. Requirements of Law

Notwithstanding anything contained herein or in any Agreement to the contrary,
the Company shall not be required to sell, allot and issue, transfer or deliver
or cause to be sold, allotted, issued, transferred or delivered Shares under any
Option, SAR, Restricted Stock award or Restricted Stock Units award if the sale,
allotment and issuance, transfer or delivery thereof would constitute a
violation by the Optionee, awardee, the Company or any of its Affiliates of any
provision of any law or regulation of any governmental authority or any national
securities exchange; and as a condition of any sale, allotment and issuance,
transfer or delivery of Shares upon the exercise of an Option or SAR, the award
of Restricted Stock or the settlement of a Restricted Stock Units award, the
Company may require such agreements or undertakings, if any, as the Company may
deem necessary or advisable to assure compliance with any such law or
regulation.

Section 17. Incentive Options

At the time an Option is granted, the Committee may, in its sole and absolute
discretion, designate such Option as an Incentive Option intended to qualify
under Section 422(b) of the Code; provided, however, that Incentive Options may
be granted only to employees of the Company or a “parent corporation” or a
“subsidiary corporation” of the Company (which terms, for the purposes of this
Section 17 and any Incentive Stock Option granted under the Plan, shall have the
meanings set forth in Section 424(e) and (f) of the Code, respectively). Any
provision of the Plan to the contrary notwithstanding, (a) no Incentive Option
shall be granted to any person who, at the time such Incentive Option is
granted, owns shares possessing more than 10 percent of the total combined
voting power of all classes of shares of the Company or of its parent or
subsidiary corporation (within the meaning of Section 422(b)(6) of the Code)
unless the option price under such Incentive Option is at least 110 percent of
the Fair Market Value of the Shares subject to the Incentive Option at the date
of its grant and such Incentive Option is not exercisable after the expiration
of five years from the date of its grant, and (b) the aggregate Fair Market
Value of the Shares subject to an Incentive Option and the aggregate Fair Market
Value of the shares of the Company and its parent and subsidiary corporations
(or a predecessor corporation of the Company or any such parent or subsidiary
corporation) subject to any other incentive stock option (within the meaning of
Section 422(b) of the Code) of the Company and its parent and subsidiary
corporations (or a predecessor corporation of the Company or any such parent or
subsidiary corporation), that may become exercisable for the first time by any
individual during any calendar year, shall not (with respect to any Optionee)
exceed $100,000, determined as of the date the Incentive Option is granted.

 

- 16 -



--------------------------------------------------------------------------------

Section 18. Modification of Options and SARs

Subject to the terms and conditions of and within the limitations of the Plan,
the Committee may modify, extend or renew outstanding Options and any SARs that
relate to such Options granted under the Plan. The Committee shall not have
authority to accept the surrender or cancellation of any Options and any SARs
that relate to such Options outstanding hereunder (to the extent not theretofore
exercised) and grant new Options and any SARs that relate to such new Options
hereunder in substitution therefor (to the extent not theretofore exercised) at
any option price that is less than the option price of the Options surrendered
or cancelled. Notwithstanding the foregoing provisions of this Section 18, no
modification of an outstanding Option and any SARs that relate to such Option
granted hereunder shall, without the consent of the Optionee, alter or impair
any rights or obligations under any Option and any SARs that relate to such
Option theretofore granted hereunder to such Optionee, except as may be
necessary, with respect to Incentive Options, to satisfy the requirements of
Section 422(b) of the Code.

No modification, extension or renewal authorized by this Section 18 shall be
made by the Committee in such manner that would cause or result in the Plan or
any amounts or benefits payable hereunder to fail to comply with the
requirements of Section 409A of the Code, to the extent applicable, and any such
modification, extension or renewal that may reasonably be expected to result in
such non-compliance shall be of no force or effect.

Section 19. Agreement Provisions

(a) Each Agreement shall contain such provisions (including, without limitation,
restrictions or the removal of restrictions upon the exercise of the Option and
any SARs that relate to such Option and the transfer of Shares thereby acquired,
or upon the Shares allotted and issued, transferred or delivered in settlement
of an award of Restricted Stock Units) as the Committee shall deem advisable.

(b) Each Agreement shall recite that it is subject to the Plan and that the Plan
shall govern where there is any inconsistency between the Plan and the
Agreement.

(c) Each Agreement shall contain a covenant by the Optionee or awardee, in such
form as the Committee may require in its discretion, that he or she consents to
and will take whatever affirmative actions are required, in the opinion of the
Committee, to enable the Company or appropriate Affiliate or Trustee to satisfy
any applicable tax obligations (including but not limited to, tax withholding
obligations), social security obligations and pension plan obligations (or
similar charges). An Agreement may contain such provisions as the Committee
deems appropriate, from time to time, in accordance with the applicable laws or
regulations of any governmental authority or any national securities exchange,
to enable the Company or its Affiliates or Trustee to satisfy any such
obligations, including, when appropriate, provisions permitting the Company (or
an Employee Trust), upon the exercise of an Option or SAR (as a result of which
the Optionee receives Shares) or the satisfaction of the conditions for the
allotment and issuance, transfer or delivery of Shares in settlement of a
Restricted Stock Units award, (i) to cause the payment in respect of such
exercise or settlement to be made in partly in cash, (ii) to withhold Shares, or
otherwise permit the forfeiture or surrender of the Optionee’s or awardee’s
rights to require the Company to allot and issue, transfer or deliver Shares
subject to such Option or award, otherwise which may be allotted and issuable to
the Optionee exercising the Option or SAR or to the awardee of such Restricted
Stock Units award, or (iii) to accept delivery of Shares owned by the Optionee
or awardee, to satisfy the applicable withholding obligations.

 

- 17 -



--------------------------------------------------------------------------------

(d) Each Agreement relating to an Incentive Option shall contain a covenant by
the Optionee immediately to notify the Company in writing of any disqualifying
disposition (within the meaning of Section 421(b) of the Code) of Shares
received upon the exercise of an Incentive Option.

(e) Any provision of this Plan to the contrary notwithstanding, the Agreement
evidencing each Restricted Stock award, Restricted Stock Units award or Cash
Award awarded on or after February 6, 2010, shall provide for a restriction
period with respect to a Restricted Stock award, or a vesting period with
respect to a Restricted Stock Units award or Cash Award, that shall not be less
than three years from the date of the awarding of such award so that the
restrictions may cease or vesting may occur with respect to no more than
one-third of the Shares or amount subject to such award on each of the first
three anniversaries of the date of the awarding of such award; provided,
however, that notwithstanding the foregoing provisions of this subsection (e),
the Committee in its sole and absolute discretion may provide in an Agreement
evidencing an award that its restrictions shall cease or such award shall vest
(i) upon the death, Disability or Retirement of the person to whom such award
was awarded, (ii) in connection with a Change in Control, or (iii) upon such
conditions as the Committee shall determine in the case of awards made to new
employees that are expected to be executive officers of NewCo.

Section 20. Restricted Stock

(a) From time to time while the Plan is in effect, the Committee may, in its
sole and absolute discretion, award Shares of Restricted Stock to such persons
as it shall select from among those persons who are eligible under Section 5 of
the Plan to receive awards of Restricted Stock. Any award of Restricted Stock
shall be made from Shares subject hereto as provided in Section 4 of the Plan.

(b) In relation to an award of Restricted Stock comprising a right to new issue
Shares, an award holder may be required by or pursuant to procedures of the
Committee, in its discretion, to pay the nominal value of any Shares awarded
hereunder and the provisions of Section 11(c) above shall apply to such awards
mutatis mutandis in respect of any applicable withholding obligations. To the
extent otherwise, and subject to any provision of any applicable law or
regulation of any governmental authority or any national securities exchange,
there shall not be any purchase price charged for any Restricted Stock award or
unrestricted stock award under the Plan.

 

- 18 -



--------------------------------------------------------------------------------

(c) A Share of Restricted Stock shall be subject to such restrictions, terms and
conditions, including forfeitures, if any, as may be determined by the
Committee, which may include, without limitation, the rendition of services to
the Company or its Affiliates for a specified time or the achievement of
specific goals, and to the further restriction that no such Share may be sold,
assigned, transferred, discounted, exchanged, pledged or otherwise encumbered or
disposed of until the terms and conditions set by the Committee at the time of
the award of the Restricted Stock have been satisfied. A Restricted Stock award
may be a Performance Award or an award that is not a Performance Award. Each
recipient of an award of Restricted Stock shall enter into an Agreement with the
Company, in such form as the Committee shall prescribe, setting forth the
restrictions, terms and conditions of such award.

If a person is awarded Shares of Restricted Stock, whether or not escrowed as
provided below, the person shall be the record owner of such Shares and shall
have all the rights of a shareholder of the Company with respect to such Shares
(unless the escrow agreement, if any, specifically provides otherwise),
including the right to vote and the right to receive dividends or other
distributions made or paid with respect to such Shares. Any certificate or
certificates representing Shares of Restricted Stock shall bear a legend similar
to the following:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ALLOTTED AND ISSUED
PURSUANT TO THE TERMS OF THE NOBLE CORPORATION 1991 STOCK OPTION AND RESTRICTED
STOCK PLAN AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, DISCOUNTED, EXCHANGED,
PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED OF IN ANY MANNER EXCEPT AS SET FORTH
IN THE TERMS OF THE AGREEMENT EMBODYING THE AWARD OF SUCH SHARES DATED
            , 20    .

In order to enforce the restrictions, terms and conditions that may be
applicable to a person’s Shares of Restricted Stock, the Committee may require
the person, upon the receipt of a certificate or certificates representing such
Shares or the allotment and issuance of such Shares in book-entry form, or at
any time thereafter, to deposit such certificate or certificates, together with
stock powers and other instruments of transfer, appropriately endorsed in blank,
with the Company or an escrow agent designated by the Company under an escrow
agreement, or to enter into an escrow agreement pertaining to Shares allotted
and issued in book-entry form, in such form as by the Committee shall prescribe.

After the satisfaction of the restrictions, terms and conditions set by the
Committee at the time of an award of Restricted Stock to a person, the Share
certificate legend set forth above and any similar evidence of a transfer
restriction applicable to a Share allotted and issued in book-entry form shall
be removed with respect to the number of Shares that are no longer subject to
such restrictions, terms and conditions.

 

- 19 -



--------------------------------------------------------------------------------

The Committee shall have the authority (and the Agreement evidencing an award of
Restricted Stock may so provide) to cancel all or any portion of any outstanding
restrictions prior to the expiration of such restrictions with respect to any or
all of the Shares of Restricted Stock awarded to a person on or after
February 6, 2010, on such terms and conditions as the Committee may deem
appropriate, provided that such a cancellation (i) shall be made only by reason
of the death, Disability or Retirement of the person to whom such Restricted
Stock award has been awarded, or in connection with a Change in Control, and
(ii) does not cause any Shares of Restricted Stock that were awarded as a
Performance Award to fail to be qualified performance-based compensation within
the meaning of Treasury Regulation section 1.162-27(e).

(d) Without limiting the provisions of the first paragraph of subsection (c) of
this Section 20, if a person to whom Restricted Stock has been awarded ceases to
be employed by at least one of the employers in the group of employers
consisting of the Company and its Affiliates, for any reason, prior to the
satisfaction of any terms and conditions of an award, any Restricted Stock
remaining subject to restrictions shall thereupon be forfeited by the person and
transferred, assigned and delivered to, and reacquired by, the Company or an
Affiliate (or an Employee Trust) at no cost to the Company or the Affiliate (or
Trustee as the case may be); provided, however, if the cessation is due to the
person’s death, Retirement or Disability, the Committee may, in its sole and
absolute discretion, deem that the terms and conditions have been met for all or
part of such remaining portion. In the event of such forfeiture, the person, or
in the event of his death, his personal representative, shall forthwith
transfer, assign and deliver to the Secretary of the Company the Shares of
Restricted Stock remaining subject to such restrictions, accompanied by such
instruments of transfer, assignment and delivery, if any, as may reasonably be
required by the Secretary of the Company.

(e) In case of any consolidation or merger of another corporation into the
Company in which the Company is the surviving corporation and in which there is
a reclassification or change (including a change to the right to receive cash or
other property) of the Shares (other than a change in par value, or from par
value to no par value, or as a result of a subdivision or combination, but
including any change in such shares into two or more classes or series of
shares), the Committee may provide that payment of Restricted Stock shall take
the form of the kind and amount of shares and other securities (including those
of any new direct or indirect parent of the Company), property, cash or any
combination thereof receivable upon such consolidation or merger.

Section 21. Restricted Stock Units

(a) From time to time while the Plan is in effect, the Committee may, in its
sole and absolute discretion, award Restricted Stock Units to such persons as it
shall select from among those persons who are eligible under Section 5 of the
Plan to receive awards of Restricted Stock Units. The Committee shall impose
such terms, conditions and restrictions on Restricted Stock Units as it may deem
advisable, including without limitation prescribing the period over which and
the conditions upon which a Restricted Stock Unit may become vested or be
forfeited and/or providing for vesting upon the achievement of specified
performance goals. A Restricted Stock Units award may be a Performance Award or
an award that is not a Performance Award. Upon the lapse of restrictions with
respect to each Restricted Stock Unit, the person to whom such award was made
shall be entitled to require the Company to allot and issue, transfer or deliver
one Share as provided in the Agreement; provided, that payment in respect of an
award of Restricted Stock Units may be made partly in cash or otherwise by the
forfeiture or surrender of the award holder’s rights to require the Company to
allot and issue, transfer or deliver Shares subject to such Restricted Stock
Units, when appropriate and in accordance with the applicable laws or
regulations of any governmental authority or any national securities exchange,
for the purpose of facilitating the payment of any of the amounts due to the
Company or Affiliate or Trustee (as the case may be) in connection with the
delivery of any Shares hereunder.

 

- 20 -



--------------------------------------------------------------------------------

(b) In relation to an award of Restricted Stock Units to be satisfied by the
allotment and issuance, transfer or delivery by the Company of Shares, an award
holder may be required by or pursuant to procedures of the Committee, in its
discretion, to pay the nominal value of any Shares to be allotted and issued,
transferred or delivered and the provisions of Section 11(c) above shall apply
to such awards mutatis mutandis in respect of any applicable withholding
obligations. To the extent otherwise, and subject to any provision of any
applicable law or regulation of any governmental authority or any national
securities exchange, there shall not be any purchase price charged for any
Restricted Stock Units award under the Plan.

(c) To the extent provided by the Committee in its sole and absolute discretion,
a Restricted Stock Units award may include a tandem cash dividend equivalent
right or other cash distribution right that provides for the payment, with
respect to each Share that is subject to such Restricted Stock Units award
(i.e., has not been allotted and issued, transferred or delivered in settlement
thereof or the right to require the Company to allot and issue, transfer or
deliver such Share has not been surrendered or forfeited), of an amount in cash
equal to the amount of any cash dividend or other cash distribution paid by the
Company with respect to a Share while such Restricted Stock Units award remains
outstanding. The Committee, in its sole and absolute discretion, may provide for
the amount of any such cash dividend or other cash distribution (i) to be paid
directly to the awardee of such Restricted Stock Units award at the time of
payment of the related cash dividend or other cash distribution, (ii) to be
credited to a bookkeeping account subject to the same vesting and payment
provisions that apply to such Restricted Stock Units award (with or without
interest in the sole and absolute discretion of the Committee), or (iii) to be
subject to such other provisions or restrictions as may be determined by the
Committee in its sole and absolute discretion.

(d) At the time of awarding Restricted Stock Units, the Committee may, in its
sole and absolute discretion, prescribe additional terms, conditions,
restrictions and limitations applicable to the awarded Restricted Stock Units,
including without limitation rules pertaining to the termination of employment
(by reason of death, Disability, Retirement or otherwise) of the person to whom
such award was made.

 

- 21 -



--------------------------------------------------------------------------------

Section 22. Cash Awards

The Committee may, in its sole and absolute discretion, award Cash Awards to
such persons as it shall select from among those persons who are eligible under
Section 5 of the Plan to receive Cash Awards. A Cash Award shall provide for the
payment of a cash bonus upon the achievement of specified performance goals. A
Cash Award may be a Performance Award or an award that is not a Performance
Award. The Committee shall specify the terms, conditions, restrictions and
limitations that apply to a Cash Award (which need not be identical among the
persons to whom such awards are made).

Section 23. Performance Awards

(a) The Options and SARs granted pursuant to the Plan are granted under terms
that are designed to provide for the payment of qualified performance-based
compensation within the meaning of Treasury Regulation section 1.162-27(e). In
addition, at the time of awarding any Restricted Stock award, Restricted Stock
Units award or Cash Award the Committee may, in its sole and absolute
discretion, designate such award to be a Performance Award that is intended to
satisfy the requirements for the payment of qualified performance-based
compensation within the meaning of Treasury Regulation section 1.162-27(e) (such
requirements the “162(m) Requirements”). The compensation payable under
Performance Awards shall be provided or paid solely on account of the attainment
of one or more preestablished, objective performance goals during a specified
performance period that shall not be shorter than one year, and shall comply
with the 162(m) Requirements.

(b) Each Agreement embodying a Performance Award shall set forth (i) the maximum
amount that may be earned thereunder in the form of cash or Shares, as
applicable, (ii) the performance goal or goals and level of achievement
applicable to such Performance Award, (iii) the performance period over which
performance is to be measured, and (iv) such other terms and conditions as the
Committee may determine that are not inconsistent with the Plan or the 162(m)
Requirements.

(c) The performance goal or goals for a Performance Award shall be established
in writing by the Committee based on one or more performance goals as set forth
in this Section 23 not later than 90 days after commencement of the performance
period with respect to such award, provided that the outcome of the performance
in respect of the goal or goals remains substantially uncertain as of such time.
At the time of the award of a Performance Award, and to the extent permitted
under Section 162(m) of the Code and the Treasury regulations and other guidance
promulgated thereunder, the Committee may provide for the manner in which the
performance goals will be measured in light of specified corporate transactions,
extraordinary events, accounting changes and other similar occurrences.

 

- 22 -



--------------------------------------------------------------------------------

(d) The performance goal or goals to be used for the purposes of Performance
Awards may be described in terms of objectives that are related to the
particular eligible employee to whom the award is being made, or objectives that
are Company-wide or related to a subsidiary, division, department, region,
function or business unit of the Company in which such person is employed or
with respect to which such person performs services, and may consist of one or
more or any combination of the following criteria: (a) an amount or level of
earnings or cash flow, (b) earnings or cash flow per share (whether on a
pre-tax, after-tax, operational or other basis), (c) return on equity or assets,
(d) return on capital or invested capital and other related financial measures,
(e) cash flow or EBITDA, (f) revenues, (g) income, net income or operating
income, (h) expenses or costs or expense levels or cost levels (absolute or per
unit), (i) proceeds of sale or other disposition, (j) share price, (k) total
shareholder return, (l) operating profit, (m) profit margin, (n) capital
expenditures, (o) net borrowing, debt leverage levels, credit quality or debt
ratings, (p) the accomplishment of mergers, acquisitions, dispositions, or
similar business transactions, (q) net asset value per share, (r) economic value
added, (s) individual business objectives, (t) operational downtime, efficiency
or rig utilization, and/or (u) safety results. The performance goals based on
these performance measures may be made relative to the performance of peers or
other business entities.

(e) Prior to the payment of any compensation pursuant to a Performance Award,
the Committee shall certify in writing that the applicable performance goal or
goals and other material terms of the Award have been satisfied. The Committee
in its sole and absolute discretion shall have the authority to reduce, but not
to increase, the amount payable in cash and the number of Shares to be granted,
allotted and issued, transferred, delivered, retained or vested pursuant to a
Performance Award.

(f) Any provision of this Plan to the contrary notwithstanding, (i) the maximum
number of Shares that may be subject to all Options and SARs granted to any one
person during any one calendar year shall not exceed 3,000,000 in the aggregate,
(ii) the maximum number of Shares that may be awarded as Restricted Stock or
made subject to all Restricted Stock Units awards awarded to any one person
during any one calendar year shall not exceed 3,000,000 in the aggregate, and
(iii) the maximum amount that may be paid under all Cash Awards awarded to any
one person during any one calendar year shall not exceed $15,000,000 in the
aggregate, provided that each such maximum number of Shares shall be increased
or decreased as provided in Section 13 of the Plan.

Section 24. General

(a) Nothing contained in the Plan or in any Agreement shall confer upon any
employee the right to continue in the employ of the Company or any Affiliate, or
interfere in any way with the rights of the Company or any Affiliate to
terminate his or her employment at any time, with or without cause.

(b) Neither the members of the Board nor any member of the Committee shall be
liable for any act, omission or determination taken or made in good faith with
respect to the Plan, or any Option and any SARs that relate to such Option
granted hereunder, or any Restricted Stock, Restricted Stock Unit, Cash Award or
Performance Award awarded hereunder, and the members of the Board and the
Committee shall be entitled to indemnification and reimbursement by the Company
in respect of any claim, loss, damage or expenses (including counsel fees)
arising therefrom to the full extent permitted by law and under any directors’
and officers’ liability or similar insurance coverage that may be in effect from
time to time.

 

- 23 -



--------------------------------------------------------------------------------

(c) Any payment of cash or any allotment and issuance, transfer or delivery of
Shares to the Optionee or the recipient of any other award awarded under the
Plan, or to his or her legal representative, heir, legatee or distributee, in
accordance with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims of such persons hereunder. The Committee may require
any such person, as a condition precedent to such payment, to execute a release
and receipt therefor in such form as the Committee shall determine.

(d) Neither the Committee, the Board nor the Company guarantees the Shares from
loss or depreciation.

(e) All expenses incident to the administration of the Plan, including, but not
limited to, legal and accounting fees, shall be paid by the Company or its
Affiliates.

(f) Records of the Company and its Affiliates regarding a person’s period of
employment, termination of employment and the reason therefor, leaves of
absence, re-employment and other matters shall be conclusive for all purposes
hereunder, unless determined by the Committee to be incorrect.

(g) Any action required of the Company shall be by resolution of its Board or by
a person authorized to act by resolution of the Board. Any action required of
the Committee shall be by resolution of the Committee or by a person authorized
to act by resolution of the Committee.

(h) If any provision of the Plan or any Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Plan or such Agreement, as the case may be, but such
provision shall be fully severable and the Plan or such Agreement, as the case
may be, shall be construed and enforced as if the illegal or invalid provision
had never been included herein or therein.

(i) Whenever any notice is required or permitted hereunder, such notice must be
in writing and personally delivered or sent by mail. Any notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
on which it is personally delivered, or, whether actually received or not, on
the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith. The Company, an Optionee or a recipient
of any other award awarded under the Plan may change, at any time and from time
to time, by written notice to the other, the address that it or he or she had
theretofore specified for receiving notices. Until changed in accordance
herewith, the Company and each Optionee and other award recipient shall specify
as its and his or her address for receiving notices the address set forth in the
Agreement pertaining to the Option or other award to which such notice relates.

(j) Any person entitled to notice hereunder may waive such notice.

 

- 24 -



--------------------------------------------------------------------------------

(k) The Plan shall be binding upon each Optionee and each recipient of any other
award awarded under the Plan, and his or her heirs, legatees, distributes,
permitted transferees and legal representatives, upon the Company, its
successors and assigns, upon the trustees of any Employee Trust established in
connection with the Plan, and upon the Committee and its successors.

(l) The titles and headings of Sections and paragraphs are included for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.

(m) All questions arising with respect to the provisions of the Plan shall be
determined by application of the laws of the State of Texas, except to the
extent Texas law is preempted by Federal law of the United States, or the laws
of England and Wales.

(n) Words used in the masculine shall apply to the feminine where applicable,
and wherever the context of the Plan dictates, the plural shall be read as the
singular and the singular as the plural.

(o) The Plan is intended to comply with Section 409A of the Code, and ambiguous
provisions hereof, if any, shall be construed and interpreted in a manner that
is compliant with the application of Section 409A of the Code. The benefits
payable under the Plan are intended to be exempt from or compliant with the
requirements of Section 409A of the Code, and neither the Company nor the
Committee shall cause or permit any payment, benefit or consideration to be
substituted for a benefit that is payable under the Plan if such action would
result in the failure of any benefit that is subject to Section 409A of the Code
to comply with the applicable requirements of Section 409A of the Code. No
adjustment authorized by Section 13 or any other Section of the Plan shall be
made by the Company or the Committee in such manner that would cause or result
in the Plan or any amounts or benefits payable hereunder to fail to comply with
the requirements of Section 409A of the Code, to the extent applicable, and any
such adjustment that may reasonably be expected to result in such non-compliance
shall be of no force or effect.

(p) No right or interest of an awardee under any Restricted Stock Units award,
Cash Award or Performance Award may be assigned, transferred or alienated, in
whole or in part, either directly or by operation of law (except pursuant to a
qualified domestic relations order within the meaning of Section 414(p) of the
Code or a similar domestic relations order under applicable foreign law), and no
such right or interest shall be liable for or subject to any debt, obligation or
liability of such awardee.

(q) It is not intended that any of the terms of this Plan should be enforceable
by any third party pursuant to the UK Contract (Rights of Third Parties) Act
1999.

(r) By participating in the Plan, participants give their consent to the holding
and processing of data relating to them (including personal data) in relation to
and as a consequence of the Plan and to the disclosure of data (even outside the
European Economic Area) to their employer, or any Affiliate, Trustee, to any
possible purchaser of their employer or their employer’s business or of any
Affiliate or the Company and their respective advisors in relation to the Plan.

 

- 25 -